Citation Nr: 1516720	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  04-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (Court) in February 2014, which vacated a May 2013 Board decision and remanded the TDIU issue for additional development.  Although the Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits," bifurcation of issues is generally a matter within VA discretion and the remaining TDIU issue was the only matter remanded by the February 2014 order.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board also notes that arguments not raised on appeal to the Court are considered to be abandoned.  Pederson v. McDonald, No. 13-1853, (Vet. App. Feb. 13, 2015) amended, No. 13-1853, (Vet. App. Feb. 18, 2015).

The appeal initially arose from a March 2003 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2008, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board last remanded the issue for additional development in August 2014.

Although the issue of entitlement to a rating in excess of 40 percent, including associated extra-schedular rating consideration under the provisions of 38 C.F.R. § 3.321(b), was denied in an unappealed September 2008 Board decision, the Veteran's subsequent statements may be construed as raising a claim for a higher rating.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The evidence shows the Veteran has a work history including as a commercial truck driver, as a security guard, and as a mail carrier and that he has reported having obtained a college degree in supply chain management.

2.  The Veteran's service-connected low back strain with degenerative changes alone does not preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in June 2003, July 2006, January 2011, June 2012, and February 2013.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available evidence of record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  The development requested on remand in August 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records, and no indication that VA vocational rehabilitation includes any additional pertinent evidence.  Although the Veteran never had to complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, sufficient information as to his employment history, education, and vocational training for an adequate adjudication was provided, including in statements and testimony provided during the course of this appeal and in statements associated with his SSA disability claim.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not "dictate an unquestioning, blind adherence" in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  For adjudication of TDIU rating theories, the medical expert's task is to diagnose and opine as to medical causation and that VA is charged with finding facts and applying the appropriate legal standards.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  VA medical opinions obtained in this case as to the specific matter remaining on appeal are adequate as they are predicated on a substantial review of the record and consider the Veteran's complaints and symptoms.  It is also significant to note that references in September 2014 to functional loss or impairment with less movement than normal are not inconsistent with findings of no additional limitation of motion following repetitive-use testing.  Additionally, the report of daily pain to the 9-10 level is construed as inclusive of any flare-ups.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available evidence is sufficient for an adequate determination.  

The Veteran also testified at a personal hearing in this case.  In such cases, VA's duties include (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The testimony provided in this case specifically addressed the TDIU issue and the Veteran was asked to explain why his back condition made him unemployable.  The Veteran was assisted at the hearing by an accredited representative and was asked questions to ascertain the severity of his service-connected low back disorder and how it affected his ability to be employed.  All pertinent evidence that might substantiate the claim was identified by the Veteran or the representative and has been obtained.  The hearing focused on the elements necessary to substantiate the claim for a TDIU, and the Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his request for a TDIU.  Therefore, the Board has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There has been substantial compliance with all pertinent VA law and regulations.

Under VA law a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. § 3.340(a) (2014).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2014).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A TDIU analysis must take into account the individual veteran's education, training, and work history.  See Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering veteran's eighth-grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is considered competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

The pertinent evidence of record shows the Veteran was treated during service for back problems after a lifting injury.  VA records show that service connection was established for residuals of a low back strain in an August 1981 rating decision.  The March 2003 rating decision on appeal granted an increased 40 percent rating effective from September 3, 2002, for chronic low back strain with mild degenerative changes. 

SSA records show disability benefits were awarded in a February 2003 decision and that the Veteran's disability began in June 2002.  The primary diagnosis was psychotic disorder and a secondary diagnosis was torn torticollis.  Medical records dated in December 2002 show chronic left-sided torticollis of unclear etiology, but noted the Veteran was status post neck injury related to a motor vehicle accident.  It was noted he complained of increased lower back pain since the accident with radiation down the legs, and that his legs used to give way often when he was working in construction.

On VA examination in March 2003 the Veteran reported back pain radiating to his legs and to his upper back.  He stated he wore a belt for aid and used a TENS unit for his pain.  An X-ray study of the lumbar spine revealed mild degenerative change.  Straightening of the normal lordosis suggested muscle spasm. 

Private chiropractor treatment records dated from December 2004 to February 2005 noted subluxation and fixation to the C4, T7, and L3 vertebrae.  It was noted his overall condition had improved and that his prognosis was fair.  

In statements and testimony in support of his claim the Veteran reported having difficulty working, including as a result of back pain.  He testified that he used a metal back brace VA had provided and that he used medication, a heating pad, and a TENS unit for pain relief.  He stated he was unable to sit without moving for prolonged periods due to pain.  He testified that he was taking classes in business administration and that he was receiving SSA disability benefits because of his neck disability.  He stated that he had last worked fulltime in 2004, that he had not worked over a year fulltime since he left the postal service in approximately 1998, and that he had lost work including because he complained of back pain.  Records show he had worked as a commercial truck driver, as a forklift operator, and as a security guard at a warehouse.  The Veteran's service representative has asserted that his use of muscle relaxers alone would make it difficult for him to be employed in a sedentary environment and that he had switched to an online program to complete his associate's degree because he was unable to sit in a classroom.

On VA examination in January 2007 the Veteran reported having daily low back symptoms that worsened when standing, walking, or sitting for longer periods of time or when bending or twisting.  He stated he occasionally experienced unsteadiness on his feet, but denied any falling, dizziness, visual disturbances, erectile dysfunction, or bowel problems.  He could walk for a couple of blocks, but no more than this without having pain in the ankles and knees.  He could not stand any longer than 10 minutes.  He wore a back brace, but did not use a cane or other assistive device.  He stated that he was unable to work for long periods of time due to his back, ankles, and knees.  He also stated that his activities of daily living were impaired in that he was unable to stand or walk for long periods of time, and that he was unable to play sports or do any physical exertional activity. 

The examiner noted he had relative preserved lumbar lordosis and cervical lordosis.  There was tenderness to palpation in the bilateral lumbar paraspinal muscles.  Range of motion of the lumbar spine revealed forward flexion from 0 to 60 degrees with pain from 20 to 60 degrees.  Extension was from 0 to 30 degrees of extension with pain, left and right lateral flexion was from 0 to 30 degrees of with pain at the end of motion on repetitive testing, and left and right lateral rotation was from 0 to 30 degrees with pain at the very end of motion in the bilateral lumbar paraspinal area.  Lasegue's sign was negative and sensation was intact bilaterally.  Gross strength was 5/5 in the lower extremities, but was difficult to assess because the Veteran reported it caused pain in his knees and ankles.  The examiner noted the Veteran was able to stand with a normal posture and that he ambulated with a normal gait without any abnormalities.  

VA examination in July 2012 included a diagnosis of back strain.  It was noted the Veteran's head was slightly tilted due to his nonservice-connected torticollis.  He reported his chronic back pain made it difficult for him to sit or walk for long.  He stated his movements got uncoordinated, especially using stairs, and that his back really hurt during cold and damp weather.  He described flare-ups that impacted the function of the thoracolumbar spine with bending, prolonged sitting, and prolonged walking.  Flare-ups were relieved by rest, medication, and use of a heating pad and TENS unit.  Range of motion studies revealed lumbar spine forward flexion to 75 degrees with pain at 50 degrees.  Extension was to 20 degrees with pain at 10 degrees.  Right lateral flexion was to 30 degrees with pain at 20 degrees, and left and right lateral flexion and rotation, bilaterally, were to 30 degrees with pain at 5 degrees.  The examiner noted there was additional limitation after repetitive motion testing, but the reported motion findings did not indicate any specific additional limitation of motion.  There was no evidence of muscle atrophy.  Examination revealed reflexes and sensation to light touch were normal.  Straight leg raise testing was negative and the examiner noted there were no signs or symptoms due to radiculopathy.  There was no evidence of intervertebral disc syndrome of the thoracolumbar spine.  

The examiner stated that the Veteran's thoracolumbar spine condition had an impact on his ability to work, but found that his back strain did not preclude his performing light duty or sedentary employment.  It was noted that given his reported inability for prolonged sitting, ideally, he should be afforded the opportunity for frequent position changes to alternate between sitting and standing.  It was further noted that he reported he was close to obtaining an associate degree and that he reported switching to online classes so he would not have to sit in a classroom for a complete hour.  The examiner stated he was living independently, performing all activities necessary for daily living, and that he thereby demonstrated adequate physical capabilities for appropriate gainful employment.  A subsequent March 2013 addendum report based upon a review of the claims file, in essence, reiterated the opinion of the July 2012 examiner that the Veteran's low back disorder would not preclude light duty or sedentary employment. 

VA examination in September 2014 by a physician included a diagnosis of chronic low back strain with mild degenerative changes.  It was noted that the Veteran reported current low back pain that always reaches the 9-10 range daily, with morning stiffness or with prolonged sitting.  He stated his pain was aggravated by sitting, standing, and walking, and that he wore a back brace and used medication, ice packs, a heating pad, and a TENS unit.  He also reported that he had obtained a college degree in supply chain management, that he had been in vocational rehabilitation from 2004 to 2006, and that he had trained and obtained a commercial driver's license in 2005 or 2006.  He stated he had tried local truck driving, forklift driving, and assembly line work, but that sitting aggravated his back pain, and that he had been unable to continue working part-time in security due to back pain.  He reported he last worked for a temporary employment agency in 2009 or 2010.  

Lumbar range of motion studies revealed forward flexion to 70 degrees with objective evidence of painful motion at 45 degrees.  Extension was to 20 degrees with painful motion beginning at 15 degrees.  Right lateral flexion was to 30 degrees or greater with painful motion at 20 degrees.  Left lateral flexion was to 30 degrees or greater with painful motion at 20 degrees.  Right lateral rotation was to 30 degrees or greater with painful motion at 15 degrees.  Left lateral rotation was to 30 degrees or greater with painful motion at 15 degrees.  Post repetitive motion testing revealed forward flexion was to 70 degrees, extension to 20 degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or greater, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  There was functional loss and/or functional impairment due to less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine, muscle spasm of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour, but no guarding of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour.  Muscle strength testing revealed normal strength with no muscle atrophy.  Deep tendon reflexes and sensation to light touch were normal.  Straight leg raising testing was negative and there were no signs or symptoms of radiculopathy.  There was no evidence of intervertebral disc syndrome of the thoracolumbar spine.  

The examiner noted the Veteran used a cane regularly because of his low back condition.  It was further noted that his thoracolumbar spine condition had an impact on his ability to work, but that the service-connected back condition should not preclude his employment or occupational duties with respect to light duty and sedentary activities.  The examiner stated he should be able to maintain employment of a light duty and/or sedentary nature and could do jobs with light lifting (5lbs) from a lumbar spine standpoint.  Office work was not precluded, although he would need to be able to walk around as needed.  He was noted to have stopped taking certain medications in 2009 and that the change in medication would not affect his current ability to work.  

Based upon the evidence of record, the Board finds the Veteran's service-connected low back strain with degenerative changes alone does not preclude him from securing and following a substantially gainful occupation.  Although the Veteran is shown to have been found to be disabled by SSA, VA is not bound by their conclusions.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Board further notes that the SSA determination found his inability to be gainful employed was due primarily a psychotic disorder and secondarily to a torn torticollis.  These are not, however, service-connected disabilities.  The Board acknowledges that the Veteran is considered competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  His statements, however, as to having a more severe back disability than demonstrated upon VA examination is not found to be as probative as the medical evidence of record and also found to be not credible due to inconsistency with the other evidence of record.  Specifically, the objective medical findings on VA examination and the September 2014 VA medical opinion as to employability given on consideration of the limitations associated with the service-connected disability.  The examiner is shown to have adequately considered the evidence of record as to symptom manifestation for the service-connected disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

The overall evidence in this case is persuasive that the Veteran's service-connected chronic low back strain with mild degenerative changes has some impact on his employability, but that in light of his demonstrated education and work experience his service-connected disability alone does not preclude sedentary or light-duty employment.  He is shown to have a work history including as a commercial truck driver, as a security guard, and as a mail carrier and he has reported having obtained a college degree in supply chain management.  The duties involved in supply chain management and the skills acquired during such training are not considered to require more than light duty and are found to be within the physical limitations identified by the evidence of record.  While it is acknowledged that the Veteran may require some job accommodation even in a management position, there is no indication in the available record that such accommodations may not be reasonably provided for him by an employer.

As service connection is only established for chronic low back strain with mild degenerative changes assigned a 40 percent rating, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  Although the Veteran has asserted that he was unable to work as a result of his service-connected disability, the Board finds there is no evidence of any unusual or exceptional circumstances that would put his case outside the norm so as to warrant referral for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b).  Therefore, the appeal must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the appellant's claim.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


